Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The objection to the title portion of the specification set forth at page 2 of the 3/2/2021 Office action, and reproduced below, is maintained.  Applicant did not amend the title or preset any argument why the examiner’s objection to the title was without merit or not properly supported by a statute, Rule, or informal rule or Office policy set forth in the M.P.E.P.
 

    PNG
    media_image1.png
    419
    906
    media_image1.png
    Greyscale
Applicant did not adopt the examiner’s suggestion to amend the title to one which would have effected withdrawal of the objection.  Applicant is encouraged to file a formal (written) after-final amendment under 37 CFR 1.116 to expedite allowance of the application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152